Citation Nr: 0636100	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for osteoarthritis of 
multiple joints.

3. Entitlement to service connection for bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
April 1997.  The character of the veteran's service from June 
1994 to April 1997, has been determined to bar VA benefits 
based on that service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision.

The issue of a back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records between October 1986 and May 1994 
fail to show any complaints of, or treatment for, 
osteoarthritis.

2.  Service medical records between October 1986 and May 1994 
fail to show any complaints of, or treatment for, a wrist 
injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of 
multiple joints have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a bilateral wrist 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran had two periods of service.  The first period ran 
from October 1986 to May 31, 1994 and the veteran was 
honorably discharged from service.  The second period ran 
from June 1, 1994 to April 8, 1997.  The character of the 
veteran's service during this later period was determined to 
bar VA benefits arising from it.  

Osteoarthritis 

The veteran testified before the Board that he was a jet 
engine mechanic which he believes caused osteoarthritis to 
form.  The veteran asserted that while in the military he 
began having pains and discomfort around virtually every 
joint in his body including his elbows, ankles, knees, 
wrists, and hips.  However, the veteran testified that he was 
not receiving either VA or private treatment to address his 
reported joint pains.  The veteran also indicated that the 
first diagnosis of osteoarthritis came when he was stationed 
in Dallas in 1996.

While service medical records show some complaints of 
arthritis, they all fall in the veteran's service after 1994.  
An MRI of the veteran's hips in March 1996 revealed a normal 
MRI of the pelvis with normal joint spaces and unremarkable 
visualized muscles and tendons.  Between June and December 
1996, the veteran sought treatment a handful of times 
complaining of arthritis and chronic pain.  Additionally, the 
veteran was diagnosed with painful/tender hips with decreased 
range of motion and abnormal lower extremities on his 
separation physical in February 1997.  The veteran was also 
observed to have painful back, hips, shoulder and neck on his 
medical history survey in 1997.

The veteran testified that he has not sought recent treatment 
for his joint pains.  Since his complaints began more than 
one year into the period of service for which benefits may 
not be awarded, and there is no indication from a medical 
professional that his arthritis began during his earlier 
period of service, a basis to establish entitlement to 
service connection for osteoarthritis of multiple joints has 
not been presented.  While the veteran believes that his 
arthritis initially formed during his period of honorable 
service, the veteran is not medically qualified to provide 
testimony on a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's claim is denied.

Wrist

The veteran testified that he had never been specifically 
diagnosed with any wrist disability; but he attributes his 
wrist pain to having to hold wrenches in tight spaces as a 
jet mechanic.  The veteran briefly wore a wrist brace, but 
abandoned it after about a week, indicating that he did not 
need it any more.  The veteran also indicated that he current 
job involved a lot of repetitive motion which contributed to 
his wrist problems.  However, the veteran has not sought any 
post-service medical treatment for his wrists, and only takes 
over-the counter medication to treat the pain.

Service medical records are silent for any wrist injury; and 
the veteran's upper extremities were found to be normal on 
his separation physical in 1997.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has not provided any medical evidence of 
a wrist disability either during service or following 
service; and while the veteran subjectively complained of 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  As medical evidence of a current wrist 
disability has not been presented, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2004.  By this, and by previous letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Service medical records and service personnel records have 
been obtained.  The veteran denied seeking VA treatment at 
his hearing before the Board; and while the veteran indicated 
that he had briefly sought private medical treatment, the 
veteran failed to respond to requests for information 
regarding the location of his private doctor. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for osteoarthritis of multiple joints is 
denied.

Service connection for bilateral wrist disorder is denied.


REMAND

The veteran has asserted that he developed a back disability 
during his period of honorable military service from October 
1986 to May 31, 1994.

Service medical records reflect that between October 1986 and 
May 31, 1994, the veteran sought treatment for his back on 
several occasions; complaining of lower back pain in December 
1993 and May 1994.  The veteran was diagnosed with a probable 
muscle strain on both occasions.  In May 1996, the veteran 
underwent an MRI which showed a normal alignment of the 
lumbosacral spine, no evidence of disc herniation, and fairly 
well maintained disc spaces.  The veteran continued to have 
complaints of back pain and back spasms during his remaining 
service and in August 1996, the veteran was diagnosed with 
degenerative back disease.  Given that compensation is not 
awardable for disabilities which were incurred during the 
veteran's service between June 1, 1994 and April 8, 1997, and 
given that the veteran has not had post-service medical 
treatment for his back, a medical examination is needed to 
determine if the veteran has a lower back disability, and if 
so, whether it is related to his complaints of back pain 
between October 1986 and May 31, 1994. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his back.  The examiner 
should be provided with the veteran's 
claims file in conjunction with the 
examination, and should diagnose any 
disability associated with the 
veteran's back and provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability or 
greater) that such a disability began 
during the veteran's honorable period 
of service between October 1986 and May 
31, 1994, and as may have been 
manifested by the complaints noted 
therein.  Any opinion rendered should 
be supported by a complete rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


